         Case 3:17-cv-30146-MGM Document 24 Filed 01/07/19 Page 1 of 3

                                                                             ,                     FILED
                                                                             tN r;,    • ..
                                                                                               .:-:i• - ,..,I
                                                                                               • •
                                                                                                                  ,...FFIC E
                                                                                                                  '.'
                          UNITED STATES DISTRICT COURT
                           DISTRICT OF MASSACHUSETTS                         zn1q         1;,,
                                                                                 Ii"    •, r ,'/     -   7       p;'!
                                                                                                                  ,I
                                                                                                                         ,.
                                                                                                                         I· .
                                                                                                                                 ?6
                                  Western Division
                                                                                         ' ) t r., ,·r; T (• Oi' f ,,.
                                                                            l1 · ,.," · 01'
                                                                             1 :\":. ~.....' .' . . . . ,·,."- . i..:,   ,..1J \ 1
                                                         )                                                   .
                                                                                                                          '('•
                                                                                                                  ... , ',,J ,

MICHAEL HOOTSTEIN                                        )
    Plaintiff                                            )
V.                                                       )
                                                         ) C.A. NO.: 3: 17-cv-30146-KAR
AMHERST-PELHAM REGIONAL                                  ) JURY DEMAND
SCHOOL COMMITTEE                                         )
     Defendant                                            )
___________                                              )

        MOTION FOR EMERGENCY PRELIMINARY INJUNCTION

       Based on new case evidence provided herein, the Pro Se Plaintiff "whistle blower",

Michael Hootstein (custodial grandfather of an Amherst High School Senior and Principal

Hydrogeologist, Legacy Environmental Group), moves under Rule 65(a), Federal Rules of Civil

Procedure, for an emergency preliminary injunction against the Defendant Amherst-Pelham

Regional School Committee, to prevent foreseeable, imminent and irreparable lead-poisoning

injury to his Grandson, the Plaintiff, more than 2,500 other Amherst schoolchildren and their
                                  I



parents. He respectfully asks for an Order compelling the Committee to provide all Amherst

students and their parents equal access to the same safe bottled water - not exceeding the U.S.

Food & Drug Administration 5 parts per billion lead limit - which the Committee provides to the

Superintendent and his "Central Office" administrators whose offices are located in Amherst

Regional Middle School.

       For the reasons explained in his supporting memorandum, Mr. Hootstein respectfully

requests that the Court grant his Motion for Emergency Preliminary Injunction.




                                                 1
Case 3:17-cv-30146-MGM Document 24 Filed 01/07/19 Page 2 of 3




             Respectfully submitted on January 4, 2019,




                     ichael B. Hootstein,Pros'e
                            PO Box 158
                      Shutesbury, MA 01072




                                 2
         Case 3:17-cv-30146-MGM Document 24 Filed 01/07/19 Page 3 of 3



     CERTIFICATE OF CONSULTATION PURSUANT TO LOCAL RULE 7.1

      The plaintiff has attempted to confer with Defendant Amherst-Pelham Regional
School Committee's Attorney David McCay, Mirick, O'Connell, DeMallie & Lougee, LLP,
1800 West Park Drive, Suite 400, Westborough, MA 01581-3926., and made a good faith
attempt to narrow or resolve the issues discussed herein.

       Respectfully Submitted by the Pro Se Plaintiff on January 4, 2019,




                                  M chael B. Hootstein, Pro Se
                                          PO Box 158
                                    Shutesbury, MA 01072




                              CERTIFICATE OF SERVICE

       I hereby certify that the Pro Se Plaintiff in this case is not a registered CM/ECF user.
Therefore, I have mailed the foregoing document by First-Class Mail, postage prepaid, on
January 4, 2019, to Defendant Amherst-Pelham Regional School Committee, by and
through their Attorneys , David McCay, Mirick, O'Connell, DeMallie & Lougee, LLP, 1800
West Park Drive, Suite 400, Westborough, MA 01581-3926.




                                                                    --------
                                          PO Box 158
                                     Shutesbury, MA 01072




                                               3
